Name: 2012/107/EU: Council Decision of 14Ã December 2011 on the signing, on behalf of the Union, and provisional application of the Agreement in the form of an Exchange of Letters between the European Union and the Government of the Russian Federation relating to the preservation of commitments on trade in services contained in the current EU-Russia Partnership and Cooperation Agreement
 Type: Decision
 Subject Matter: international affairs;  world organisations;  marketing;  Europe;  European construction
 Date Published: 2012-02-29

 29.2.2012 EN Official Journal of the European Union L 57/43 COUNCIL DECISION of 14 December 2011 on the signing, on behalf of the Union, and provisional application of the Agreement in the form of an Exchange of Letters between the European Union and the Government of the Russian Federation relating to the preservation of commitments on trade in services contained in the current EU-Russia Partnership and Cooperation Agreement (2012/107/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 and Article 100(2) and the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In view of the economic importance for the Union of the access of European service providers to the market of the Russian Federation, the Commission has negotiated with the Russian Federation extensive commitments by the latter with regard to trade in services. (2) These commitments, which are to be included in the Protocol of Accession of the Russian Federation to the World Trade Organization (WTO), do not provide for the equivalent level of market access as defined in the existing commitments of the Russian Federation to the Union under the Agreement on partnership and cooperation establishing a partnership between the European Communities and their Member States, of one part, and the Russian Federation, of the other part, of 24 June 1994 (the PCA). (3) In order to preserve the commitments under the PCA, it is necessary to capture them in a binding agreement between the Government of the Russian Federation and the European Union. (4) In the context of the negotiations regarding the accession of the Russian Federation to the WTO, the Commission has negotiated, on behalf of the European Union, an Agreement in the form of an Exchange of Letters between the European Union and the Government of the Russian Federation relating to the preservation of commitments on trade in services contained in the current EU-Russia Partnership and Cooperation Agreement (the Agreement). (5) The Agreement should be signed. (6) In view of the need to ensure that the commitments of the Russian Federation under the PCA will continue to apply as from the date of accession of the Russian Federation to the WTO, the Agreement should be applied on a provisional basis from that date, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement in the form of an Exchange of Letters between the European Union and the Government of the Russian Federation relating to the preservation of commitments on trade in services contained in the current EU-Russia Partnership and Cooperation Agreement, is hereby authorised on behalf of the Union, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 In accordance with the provisions of the Agreement, it shall be applied on a provisional basis as from the date of accession of the Russian Federation to the WTO, pending the completion of the procedures for the conclusion of the Agreement (1). Article 4 This Decision shall enter into force on the date of its adoption. Done at Geneva, on 14 December 2011. For the Council The President M. NOGAJ (1) The date from which the Agreement will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council.